Citation Nr: 1444285	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides.

2. Entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides.

3. Entitlement to service connection for osteoarthritis.

4. Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.

5. Entitlement to an initial compensable rating for erectile dysfunction.

6. Entitlement to an initial compensable rating for onychomycosis.

7. Entitlement to an initial compensable rating for bilateral cataracts.
8. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

9. Entitlement to an initial disability rating in excess of 30 percent for fungal infection tinea versicolor.

10. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus on and after April 7, 2008.

11. Whether a rating reduction from 100 percent to 60 percent for prostate cancer, effective August 11, 2009, was proper, and from 60 percent to 20 percent, effective February 2, 2012, was proper.

12. Whether a rating reduction from 20 percent to zero percent for peripheral arterial disease of the left lower extremity, effective February 2, 2012, was proper.

13. Entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity.

14. Entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral arterial disease of the left lower extremity.

15. Entitlement to an effective date prior to March 29, 2006, for the grant of service connection for coronary artery disease.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, March 2007, April 2009, August 2009, and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his December 2011 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  In a June 2012 written statement, the Veteran indicated that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).

The Board also notes that the Veteran appears to contend that the overall combined evaluations for compensation assigned by the RO have been in error on several occasions during the pendency of the appeal.  However, the combined evaluation assigned is based on the mathematical application of the Combined Ratings Table in 38 C.F.R. § 4.25 (2013) to the disability ratings assigned to the Veteran's specific service-connected disabilities.  In this respect, the Board also notes that in a June 2012 written statement, the Veteran stated that he was filing a Notice of Disagreement with a May 2012 rating decision that granted service connection for diabetic nephropathy, with a 60 percent disability rating effective April 15, 2009.  The Board notes, however, that the Veteran's disagreement does not involve the disability rating itself or the effective date assigned but with the fact that although a separate disability rating had been awarded, his overall combined evaluation did not change.  The Board notes that this was, in fact, true, only because the Veteran was already in receipt of the maximum combined evaluation available under VA regulations.  As such, the Board finds the June 2012 written statement does not constitute disagreement with an appealable issue, and therefore, this disability will not be addressed herein.  Furthermore, the Board notes that the Veteran asserts that he should be entitled to a combined evaluation of more than 100 percent for those periods where a 100 percent combined evaluation has been assigned.  However, a 100 percent combined evaluation, along with entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (West 2002), is the maximum combined evaluation permitted under VA regulations, and the record demonstrates that the Veteran has been awarded both a 100 percent evaluation and entitlement to SMC for those applicable periods.

The issues of entitlement to service connection for hypertension, entitlement to service connection for sinusitis, entitlement to service connection for headaches, entitlement to service connection for hernia, entitlement to service connection for cervical strain, and entitlement to service connection for left shoulder disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides; entitlement to service connection for osteoarthritis; entitlement to an initial disability rating in excess of 30 percent for coronary artery disease; entitlement to an initial compensable rating for erectile dysfunction; entitlement to an initial compensable rating for onychomycosis; entitlement to an initial compensable rating for bilateral cataracts; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial disability rating in excess of 30 percent for fungal infection tinea versicolor; entitlement to a disability rating in excess of 20 percent for diabetes mellitus on and after April 7, 2008; whether a rating reduction from 100 percent to 60 percent for prostate cancer, effective August 11, 2009, was proper, and from 60 percent to 20 percent, effective February 2, 2012, was proper; whether a rating reduction from 20 percent to zero percent for peripheral arterial disease of the left lower extremity, effective February 2, 2012, was proper; entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity; entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral arterial disease of the left lower extremity; entitlement to an effective date prior to March 29, 2006, for the grant of service connection for coronary artery disease; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied entitlement to service connection for a skin disorder, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final February 2004 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. The February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for a skin disorder following the February 2004 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As the February 2004 decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the February 2004 decision, the RO denied the Veteran's claim, in part, on the finding that the medical evidence did not demonstrate a current skin disorder for which service connection could be granted.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the February 2004 rating decision that addresses this basis.

Evidence submitted and obtained since the February 2004 rating decision includes VA treatment records and private treatment records.  Notably, VA treatment records dated in December 2007 reflect a diagnosis of impetigo and findings of diffuse body rashes.  VA treatment records dated in March 2012 and May 2012 also demonstrate diagnoses of prurigo nodularis and indicate the Veteran had hyperpigmented lesions over both his upper arms and trunk.  In addition, the problem list in the Veteran's VA treatment records reflects a diagnosis of seborrheic dermatitis. 

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran has a current skin disability for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides, is reopened.  Justus, 3 Vet. App. at 512-13.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides, is reopened, and to that extent, the appeal is granted.


REMAND

Skin Disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, VA treatment records document various skin symptoms and diagnoses during the pendency of the appeal, to include impetigo, diffuse body rashes, prurigo nodularis, and seborrheic dermatitis.  In addition, as the Veteran's service personnel records document his service on land in the Republic of Vietnam during the Vietnam era, his in-service exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Although it is unclear whether the Veteran has a current skin disability for which service connection may be presumptively granted on the basis of exposure to herbicides, the Board notes that service connection may be still be granted on a direct basis if the evidence indicates the Veteran's current disability is related to active duty, to include exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any skin disability, other than onychomycosis and fungal infection tinea versicolor, diagnosed during the pendency of the appeal is etiologically related to active duty, to include exposure to herbicides.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  




Diabetes Mellitus, Erectile Dysfunction, Onychomycosis, Bilateral Cataracts, Peripheral Neuropathy of the Right Upper Extremity, Fungal Infection Tinea Versicolor, Prostate Cancer, Peripheral Arterial Disease of the Left Lower Extremity

In this case, the evidence indicates that the Veteran receives benefits from the Social Security Administration (SSA) based, in part, on his service-connected diabetes mellitus and prostate cancer.  A March 2008 award letter from the SSA indicates the Veteran was determined to be disabled for benefits purposes as of February 12, 2008.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2012 to the present from the VA Medical Center in Atlanta, Georgia, and any associated outpatient clinics.  

Finally, the record indicates the Veteran last underwent VA examination in connection with his service-connected disabilities in May 2011.  With respect to the Veteran's prostate cancer, an October 2011 VA treatment record reflects the Veteran's complaints of worsening urinary incontinence and bowel movement incontinence.  In connection with his service-connected diabetes mellitus and secondary conditions, VA treatment records dated since May 2011 demonstrate findings of anemia, suspect bilateral glaucoma, and myalgia.  In addition, the Veteran continues to contend that the rating reductions were improper and that his service-connected disabilities warrant higher disability ratings.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected diabetes mellitus, erectile dysfunction, onychomycosis, bilateral cataracts, peripheral neuropathy of the right upper extremity, fungal infection tinea versicolor, prostate cancer, and peripheral arterial disease of the left lower extremity.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Osteoarthritis and Coronary Artery Disease

In the September 2006 rating decision, the RO denied the claim of entitlement to service connection for osteoarthritis.  The record indicates the Veteran filed a timely Notice of Disagreement with this determination in October 2006.  In the March 2007 rating decision, the RO granted the claim of entitlement to service connection for coronary artery disease and assigned a 30 percent disability rating with an effective date of March 29, 2006.  The record indicates the Veteran filed a timely Notice of Disagreement with the disability rating and effective date for this disability.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with these issues.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran submitted a formal claim of entitlement to a TDIU in April 2008, which has not been adjudicated by the RO.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claims on appeal.  As entitlement to a TDIU is inextricably intertwined with the issues remanded herein, the issue is remanded accordingly.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

2. Obtain and associate with the record all treatment records dated from May 2012 to the present for the Veteran from the VA Medical Center in Atlanta, Georgia, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

3. The RO should complete any additional evidentiary development necessary to adjudicate the claim of entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to service connection for osteoarthritis, entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, and entitlement to an effective date prior to March 29, 2006, for the grant of entitlement to service connection for coronary artery disease.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues and the benefit remains denied, that issue should be returned to the Board for appellate review.

5. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability, other than onychomycosis and fungal infection tinea versicolor, diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should review the service treatment records, VA treatment records, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability, other than onychomycosis and fungal infection tinea versicolor, diagnosed during the pendency of the appeal is related to active duty, to include exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. Schedule the Veteran for a VA examination to determine the current nature and severity of his prostate cancer.  The claims file, electronic records, and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, as deemed necessary, and all pertinent symptomatology and findings must be reported in detail.  The examiner should also specifically provide an opinion as to the effects of the Veteran's prostate cancer on his ability to obtain and maintain substantially gainful employment.
  
7. Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus and all secondary conditions, to include erectile dysfunction, bilateral cataracts, onychomycosis, peripheral neuropathy of the right upper extremity, fungal infection tinea versicolor, and peripheral arterial disease of the left lower extremity.  The claims file, electronic records, and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be conducted, as deemed necessary, and all pertinent symptomatology and findings must be reported in detail.  The examiner should also specifically provide an opinion as to the effects of the Veteran's diabetes mellitus and secondary conditions on his ability to obtain and maintain substantially gainful employment.

8. Then, re-adjudicate the claims of entitlement to service connection for a skin disability, other than onychomycosis and fungal infection tinea versicolor, to include as due to exposure to herbicides; entitlement to an initial compensable rating for erectile dysfunction; entitlement to an initial compensable rating for onychomycosis; entitlement to an initial compensable rating for bilateral cataracts; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial disability rating in excess of 30 percent for fungal infection tinea versicolor; entitlement to a disability rating in excess of 20 percent for diabetes mellitus on and after April 7, 2008; whether a rating reduction from 100 percent to 60 percent for prostate cancer, effective August 11, 2009, was proper, and from 60 percent to 20 percent, effective February 2, 2012, was proper; whether a rating reduction from 20 percent to zero percent for peripheral arterial disease of the left lower extremity, effective February 2, 2012, was proper; entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral neuropathy of the right upper extremity; entitlement to an effective date prior to April 15, 2009, for the grant of entitlement to service connection for peripheral arterial disease of the left lower extremity; and entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


